Citation Nr: 0925545	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from March 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In September 2006, the Board remanded 
the case for additional development.

The Veteran's claim was previously characterized as a claim 
of service connection for posttraumatic stress disorder 
(PTSD).  While the case was in remand status, the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a case involving the scope of filed claims.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  
More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including:  (1) 
the claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant 
submits or that [VA] obtains in support of the claim.  Id. at 
5.

When the Veteran filed his claim in December 2001, he 
specifically identified PTSD as the claimed disability.  
However, according to Clemons, the analysis of the scope of 
the Veteran's claim does not end with that statement.  With 
consideration of identified symptoms and information and 
evidence received by VA, the Veteran's claim is not limited 
solely to PTSD.  VA treatment records reflect varying 
diagnoses of an acquired psychiatric disorder.  In addition 
to PTSD, the Veteran has been diagnosed and received 
treatment for adjustment disorder with mixed anxiety and 
depressed mood, psychosis not otherwise specified, and 
anxiety disorder not otherwise specified.  Although a March 
2002 VA examination report identified PTSD as the only Axis I 
diagnosis, other diagnoses were noted in records subsequent 
to the examination.

It is not proper to adjudicate the varying diagnoses as 
separate claims; rather, one must weigh and assess the nature 
of the current condition the Veteran suffers from when 
determining the breadth of the claim before VA.  Clemons, 
23 Vet. App. at 6.  Consequently, a remand of the case is 
necessary in order for the claim to be properly adjudicated 
in light of Clemons.

In order to properly assess the Veteran's claim, he should be 
scheduled for a VA psychiatric examination in order to 
determine the current diagnosis or diagnoses of his claimed 
acquired psychiatric disorder.  The Board notes that it 
requested that a VA psychiatric examination be conducted as 
an instruction in the September 2006 remand.  However, no 
such examination was scheduled.  Thus, a remand to ensure 
compliance with the directives of the previous remand is also 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).

In addition to conducting a psychiatric examination, the 
designated examiner should be requested to provide a medical 
nexus opinion with respect to any identified acquired 
psychiatric disorder.  The opinion should address whether the 
Veteran has an acquired psychiatric disorder that is 
attributable to his active military service.  Such an opinion 
is important in view of the evidence contained in the 
Veteran's service treatment records.  The records show 
complaints of nervousness, anxiety, tension in January 1969 
and February 1969.  Additionally, the Veteran indicated that 
he had frequent trouble sleeping, depression or excessive 
worry, and nervous trouble on the medical history portion of 
his March 1969 separation examination report.  Passive 
aggressive personality disorder was the only identified 
diagnosis at the separation examination.

Given that the Veteran's claim is not limited to PTSD, the 
Veteran should be sent a letter notifying him of the 
information and evidence necessary to substantiate a claim of 
service connection for an acquired psychiatric disorder to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

A directive in the September 2006 remand instructed that 
medical records should be requested from the Department or 
Corrections in Kansas, Indiana, and Wisconsin.  The record 
requests were to be made in view of the Veteran identifying 
those facilities as locations where he received psychiatric 
treatment in 1987, 1988, and 1992 respectively.  Although 
releases were sent to the Veteran regarding the identified 
facilities in October 2006 and February 2008 (that he 
apparently did not return), it does not appear that an 
initial request was made to obtain any potentially relevant 
records.  See 38 C.F.R. § 3.159(c)(1).  A veteran must 
authorize the release of records in a form acceptable to the 
custodian holding the records if necessary.  38 C.F.R. 
§ 3.159(c)(1)(ii).  VA is not prohibited from requesting 
records to determine if an authorized release is in fact 
necessary to obtain the records.  Here, the Veteran has 
identified the non-Federal custodians, the approximate time 
periods of treatment, and the general condition for which 
treatment was provided.  See 38 C.F.R. § 3.159(c)(1)(i).  
Therefore, a record request should be made to the three 
facilities in order to comply with the September 2006 remand.  
See Stegall, 11 Vet. App. at 271.

The Board's September 2006 remand contained an instruction to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) or other appropriate agency in order to 
independently verify the Veteran's alleged in-service 
stressful experiences in connection with his PTSD claim.  
Credible supporting evidence that a claimed in-service 
stressor occurred or evidence of engagement in combat is 
important in light of the specific elements necessary to 
substantiate a service connection claim for PTSD compared to 
other psychiatric disorders.  See 38 C.F.R. § 3.304(f) 
(2008).  As noted in the remand, the Veteran has identified 
six in-service stressors that allegedly occurred during his 
service in the Republic of Vietnam.

In September 2008, a request was sent to JSRRC to research 
morning reports for the Veteran's units.  The date ranges 
researched were June 1, 1968 to September 1, 1968, October 1, 
1968 to November 1, 1968, and December 1, 1968 to February 
28, 1969.  The request to JSRRC asked for information 
concerning combat action, killed in actions, and helicopter 
mishaps.  The Board finds that further research must be 
undertaken regarding the Veteran's alleged stressors in order 
to ensure compliance with the Board's instructions in the 
September 2006 remand.  See Stegall, 11 Vet. App. at 271; see 
also Daye v. Nicholson, 20 Vet. App. 512, 518 (2006) (noting 
the importance of securing and reviewing a veteran's unit 
history for possible alternative sources of evidence of 
combat or stressors).  In the Veteran's case, sources of 
evidence other than morning reports, including unit 
histories, should be researched.  Additional date ranges 
should be researched as well.  Furthermore, as instructed in 
the remand, the Veteran should be notified if the search for 
corroborating information leads to negative results.

It appears that the Veteran receives regular treatment at the 
VA Medical Center (VAMC) in Biloxi, Mississippi.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for an acquired psychiatric 
disorder.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since October 2005) 
from the Biloxi VAMC and associate the 
records with the claims folder.

3.  Request treatment records from the 
Department of Corrections in Kansas 
(1987), Indiana (1988), and Wisconsin 
(1992).  Follow the procedures outlined 
in 38 C.F.R. § 3.159(c)(1).  Obtain a 
release from the Veteran as necessary.

4.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences identified in the 
September 2006 remand, to include 
contacting JSRRC or other appropriate 
agency.  A record search should at least 
encompass the time period from May 1968 
to October 1968, when the Veteran was 
assigned to Company C of the 173rd 
Support Battalion in support of the 173rd 
Airborne Brigade.  In addition to the 
morning reports already researched, the 
search should include unit and 
organizational histories, daily staff 
journals, operational reports, after 
action reports, combat or command 
chronologies, and casualty records, as 
appropriate.  Any additional action 
necessary for independent verification of 
the alleged stressor, to include follow-
up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  Then, 
notify the Veteran of this fact, explain 
the efforts taken to obtain the 
information, and describe any further 
action to be taken.

5.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  Psychological 
testing should be conducted with a view 
toward determining whether the Veteran in 
fact meets the criteria for a diagnosis 
of PTSD.  The examiner should list all of 
the Veteran's psychiatric disorders in 
accordance with DSM-IV.  The examiner 
should review the psychological test 
results, examine the Veteran, and provide 
an opinion as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In addition to an opinion 
regarding PTSD, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has any 
other current acquired psychiatric 
disorder that is related to his active 
military service.  Particular 
consideration should be given to the 
service records, dated from January 1969 
to March 1969.  All opinions should be 
set forth in detail and explained in the 
context of the record.  An opinion should 
be provided for each diagnosed acquired 
psychiatric disorder.

6.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

7.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for an acquired psychiatric 
disorder.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

